          Case 3:18-cr-00406-VC Document 32 Filed 09/11/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


 UNITED STATES OF AMERICA,                        Case No. 18-cr-00406-VC-1
               Plaintiff,
                                                  ORDER DENYING MOTION FOR
        v.                                        COMPASSIONATE RELEASE
 BARCENAS,                                        Re: Dkt. No. 27
               Defendant.



       The motion for compassionate release is denied because of the likelihood that the

defendant remains a danger to the community.

       IT IS SO ORDERED.

Dated: September 11, 2020
                                            ______________________________________
                                            VINCE CHHABRIA
                                            United States District Judge
